





BAZAARVOICE, INC.


FIRST AMENDMENT TO
OFFER LETTER


September 12, 2016


This FIRST Amendment to Offer Letter (this “Amendment”) amends the Offer Letter,
dated as of January 23, 2013 (the “Offer Letter”), by and between Bazaarvoice,
Inc., a Delaware corporation (the “Company”), and Jim Offerdahl (the
“Executive”), and is made and entered into as of the date first set forth above,
by and between the Company and the Executive. Capitalized terms not defined
herein shall have the meanings given to them in the Offer Letter.
RECITALS
A.     The Company and the Executive previously entered into the Offer Letter in
connection with the initial employment of the Executive.
B.    The Company and the Executive desire to amend the Offer Letter to provide
certain additional severance benefits to the Executive as set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Vesting Acceleration. The last sentence of Section 4(a) of the Offer letter
will be amended and restated in its entirety to read as follows:
“Stock Options: One-fourth (¼th) of the shares subject to the option will vest
on the first anniversary of your employment with the Company and an additional
one forty-eighth (1/48th) of the total number of such shares will vest on the
corresponding day of each month thereafter, subject to your continued employment
with the Company on any such date; provided, however, in the event of your
Termination Upon Change of Control (as defined in your applicable equity grant),
100% of your unvested shares subject to option shall immediately vest.”
The penultimate sentence of Section 4(b) of the Offer letter will be amended and
restated in its entirety to read as follows:
“Twenty-five percent (25%) of the total number of units will vest on the first
day of the first calendar quarter following the first anniversary of your date
of hire (e.g., if your date of hire is January 15, 2013, the first installment
would vest on April 1, 2014) and an additional twenty-five percent (25%) of the
total number of units will vest on the corresponding date of each year
thereafter, subject to your continued employment with the Company on each such
date; provided, in the event of your Termination Upon Change of Control (as
defined in your applicable equity grant), 100% of your unvested restricted stock
unit shall immediately vest.”
2.Severance. New paragraph 12 will be added as follows:
“12.    Severance Benefits. In the event that your employment with the Company
is terminated, you will be entitled to receive certain severance benefits. The
Company’s severance obligations, and the terms and conditions of such severance
obligations are set forth in Exhibit A, which is incorporated into this letter
agreement and attached hereto.”
3.Exhibit A. Exhibit A to the Offer Letter is hereby deleted and replaced with
Exhibit A attached hereto





--------------------------------------------------------------------------------





and incorporated by this reference.
4.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Texas, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law.
5.Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Counterparts may be delivered via facsimile,
electronic mail (including .pdf) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.
6.Continuing Effect. Except to the extent expressly set forth in this Amendment,
all of the terms and conditions of the Offer Letter shall continue and remain in
full force and effect. Each reference to the Offer Letter shall be deemed a
reference to the Offer Letter as amended hereby.
7.Successors and Assigns. The terms and conditions of this Amendment shall inure
to the benefit of and be binding upon the respective successors and assigns of
the parties. Nothing in this Amendment, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Amendment, except as expressly provided in this Amendment.
[Signature Pages Follow]





--------------------------------------------------------------------------------







In Witness Whereof, the parties hereto have executed this First Amendment to
Offer Letter as of the date first written above.


COMPANY


BAZAARVOICE, INC.






By: /s/ Ryan Robinson                         
Name: Ryan Robinson
Title: Chief People Officer






EXECUTIVE


/s/ Jim Offerdahl


                            
Jim Offerdahl





--------------------------------------------------------------------------------







EXHIBIT A




1. Severance.


(a)    As set forth in the accompanying letter agreement, you and the Company
shall be entitled to terminate your employment with the Company at any time, for
any or no reason. Upon your termination of employment, you shall be entitled to
the following:


(i)if the Company terminates your employment for Cause, if you resign without
Good Reason, or if your employment is terminated due to death or Disability, you
shall be entitled to (A) your Base Salary through the date of termination; (B)
reimbursement of all expenses, including travel, for which you are entitled to
be reimbursed pursuant to the Company’s current expense reimbursement policy,
but for which you have not yet been reimbursed; and (C) no other severance or
benefits of any kind, except as set forth below or as otherwise required by law
or pursuant to any written Company plans or policies, as then in effect;


(ii)if the Company terminates your employment without Cause, or if you resign
for Good Reason, then, in addition to the benefits described in Section 1(a)(i)
above, subject to the limitations of Section 1(b) and Section 2 of this Exhibit
A, you shall be entitled to receive a severance package equal to: (a) severance
payments in an aggregate amount equal to six (6) months of your then-current
Base Salary, to be paid in six (6) equal monthly installments beginning on the
Company’s first regular payroll date falling at least eight (8) days after the
effective date of the release described in Section 1(c) below (except as
otherwise provided in paragraph 1(c)), in accordance with the Company’s regular
payroll practices, and shall be less applicable withholding; (b) 50% of your
then-current target annual bonus assuming 100% achievement of plan, to be paid
on the Company’s first regular payroll date falling at least eight (8) days
after the effective date of the release described in Section 1(c) below (except
as otherwise provided in paragraph 1(c)), in accordance with the Company’s
regular payroll practices, and shall be less applicable withholding; and (c)
payment by Company of the premiums required to continue your group health care
coverage for a period of six (6) months following your termination, under the
applicable provisions of the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), provided that you elect to continue and remain eligible for these
benefits under COBRA, and do not become eligible for health coverage through
another employer during this period; and


(iii)in the event of a Termination Upon Change of Control, then, in addition to
the benefits described in Section 1(a)(i) above, subject to the limitations of
Section 1(b) and Section 2 of this Exhibit A, you shall be entitled to receive a
severance package equal to: (a) severance payments in an aggregate amount equal
to twelve (12) months of your then-current Base Salary, to be paid in twelve
(12) equal monthly installments beginning on the Company’s first regular payroll
date falling at least eight (8) days after the effective date of the release
described in Section 1(c) below (except as otherwise provided in paragraph
1(c)), in accordance with the Company’s regular payroll practices, and shall be
less applicable withholding; (b) 100% of your then-current target annual bonus
assuming 100% achievement of plan, to be paid on the Company’s first regular
payroll date falling at least eight (8) days after the effective date of the
release described in Section 1(c) below (except as otherwise provided in
paragraph 1(c)), in accordance with the Company’s regular payroll practices, and
shall be less applicable withholding; and (c) payment by Company of the premiums
required to continue your group health care coverage for a period of twelve
(12) months following your termination, under the applicable provisions of
COBRA, provided that you elect to continue and remain eligible for these
benefits under COBRA, and do not become eligible for health coverage through
another employer during this period.


(b)    Conditions Precedent. Any severance payments contemplated by Sections
1(a)(ii) and 1(a)(iii) above are conditional on your: (i) continuing to comply
with the terms of the accompanying letter agreement and the EPIA; and (ii)
complying with the release requirements of Section 1(c) below. Notwithstanding
the foregoing, this Section 1(b) shall not limit your ability to obtain expense
reimbursements pursuant to the Company’s current expense reimbursement policy or
benefits otherwise required by law or in accordance with written Company plans
or policies,





--------------------------------------------------------------------------------





as then in effect.


(c)    Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 1(a)(ii) or Section 1(a)(iii) of this Exhibit A will be
subject to your signing and not revoking a separation agreement including a
general release of claims relating to your employment and/or the accompanying
letter agreement and this Exhibit A against the Company or its successor, its
subsidiaries and their respective directors, officers and stockholders and
affirmation of obligations hereunder and under the EPIA in a form reasonably
satisfactory to the Company or its successor (the “Release”) and provided that
such Release becomes effective and irrevocable no later than sixty (60) days
following the termination date (such deadline, the “Release Deadline”). If the
Release does not become effective and irrevocable by the Release Deadline, you
will forfeit any rights to severance or benefits under this letter. In no event
will severance payments or benefits be paid or provided until the Release
becomes effective and irrevocable. Notwithstanding anything to the contrary in
this Agreement, in the event that your termination occurs at a time during the
calendar year where it would be possible for the Release to become effective in
the calendar year following the calendar year in which your termination occurs,
any severance that would be considered Deferred Payments (as defined in Section
3 of this Exhibit A) will be paid on the first payroll date to occur during the
calendar year following the calendar year in which such termination occurs, or,
if later, (1) the Release Deadline, (ii) such time as required by the payment
schedule applicable to each severance benefit, or (iii) such time as required by
Section 3 of this Exhibit A.
    
2. Definitions. The following terms shall have the meaning ascribed to each such
term:


(a)“Termination Upon Change of Control” means any termination of your employment
by the Company without Cause or as a result of your resignation with Good Reason
during the period commencing on or after the date that the Company has signed a
definitive agreement or that the Company’s board of directors has endorsed a
tender offer for the Company’s stock that in either case when consummated would
result in a Change of Control (even though consummation is subject to approval
or requisite tender by the Company’s stockholders and other conditions and
contingencies) and ending at the earlier of the date on which such definitive
agreement or tender offer has been terminated without a Change of Control or on
the date which is twelve (12) months following the consummation of any
transaction or series of transactions that results in a Change of Control.


(b)“Cause” means (i) your willful and continued failure to perform substantially
your duties with the Company (other than any such failure resulting from your
Disability), (ii) any act of personal dishonesty, fraud or misrepresentation
taken by you which was intended to result in substantial gain or personal
enrichment for you at the expense of the Company, (iii) the willful engaging by
you in illegal conduct or gross misconduct which is or is reasonably likely to
be injurious to the Company; (iv) your conviction of, or plea of nolo contendere
or guilty to, a felony under the laws of the United States or any State; (v)
your breach of the terms of your agreement(s) with the Company relating to
proprietary information and inventions assignment, including your EPIA; or (vi)
your material breach of the terms of this letter. For purposes of this letter,
clauses (i), (v) and (vi) shall constitute “Cause” only after you have received
from the Board written notice describing the circumstances of such breach or
failure in reasonable detail and have been given a reasonable cure period of not
less than thirty (30) days.


(c)“Change of Control” means (a) any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), other than a trustee or other fiduciary holding securities of
the Company under an employee benefit plan of the Company, becomes the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing 50% or
more of (A) the outstanding shares of common stock of the Company or (B) the
combined voting power of the Company’s then-outstanding securities; (b) the
Company is party to a merger or consolidation, or series of related
transactions, which results in the voting securities of the Company outstanding
immediately prior thereto failing to continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
another entity) at least fifty (50%) percent of the combined voting power of the
voting securities of the Company or such surviving or other entity outstanding
immediately after such merger or consolidation; (c) the sale or disposition of
all or substantially all of the Company’s assets (or consummation of any
transaction, or series of related transactions, having similar effect), unless
at least fifty (50%) percent of the combined voting power of the voting
securities of the entity acquiring those assets is held by persons who held the
voting securities of the Company immediate prior to such transaction or series
of transactions; (d) the dissolution or liquidation of the Company, unless after
such liquidation or





--------------------------------------------------------------------------------





dissolution all or substantially all of the assets of the Company are held in an
entity at least fifty (50%) percent of the combined voting power of the voting
securities of which is held by persons who held the voting securities of the
Company immediately prior to such liquidation or dissolution; or (e) any
transaction or series of related transactions that has the substantial effect of
any one or more of the foregoing.


(d)“Disability” means that you, at the time notice is given, have been unable to
substantially perform your duties under the accompanying letter agreement for
not less than one-hundred and twenty (120) work days within a twelve (12)
consecutive month period as a result of your incapacity due to a physical or
mental condition and, if reasonable accommodation is required by law, after any
reasonable accommodation.


(e)“Good Reason” refers to the existence or occurrence of the following,
provided in each case that your resignation occurs within thirty (30) days after
the original occurrence of such event: (i) a change in your position with the
Company or a successor entity that materially reduces your position, title,
duties and responsibilities or the level of management to which you report; (ii)
a material reduction in your total compensation and benefits package (including
base salary, fringe benefits and target bonus under any corporate-performance
based bonus or incentive programs as established from time to time); or (iii) a
relocation of your place of employment by more than fifty (50) miles from the
Company’s current offices in Austin, Texas; provided, however, an event
described in clauses (i), (ii) or (iii) of this paragraph shall give rise to
Good Reason if and only if such change, reduction or relocation is effected
without your consent. Your resignation will not be deemed to be for Good Reason
unless you first provide the Company with written notice of the acts or
omissions constituting the grounds for “Good Reason” and a reasonable cure
period of not less than thirty (30) days following such notice, during which
such condition has not been cured.


1.Section 409A. The Company intends that all severance payments made under this
letter comply with, or be exempt from, the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, and any guidance promulgated
thereunder (“Section 409A”) so that none of the payments or benefits will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply. If, at the time of your termination of
employment, you are a “specified employee” within the meaning of Section 409A
and the severance benefits payable under this letter, when considered together
with any other severance payments or separation benefits, are considered
deferred compensation under Section 409A (together, the “Deferred Payments”),
payment of such Deferred Payments will be delayed to the extent necessary to
avoid the imposition of the additional tax imposed under Section 409A, which
generally means that you will receive payment on the first payroll date that
occurs on or after the date that is six (6) months and one (1) day following
your termination of employment. You and the Company agree to work together in
good faith to consider amendments to this letter and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to you under
Section 409A. In no event will the Company reimburse you for any taxes that may
be imposed on you as a result of Section 409A.


2.Notices. All notices, requests, and other communications hereunder must be in
writing and will be deemed to have been duly given only if (i) delivered
personally or by overnight courier, (ii) delivered by facsimile transmission
with delivery confirmation, or (iii) mailed (postage prepaid by certified or
registered mail, return receipt requested) (effective three business days
following mailing) to you at the address set forth on the first page hereof or
to the Company at the Company’s then-current principal executive office. An
electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this letter if sent with return receipt requested to the
electronic mail address specified by the receiving party. Electronic Notice
shall be deemed received at the time the party sending Electronic Notice
receives verification of receipt by the receiving party. Any party receiving
Electronic Notice may request and shall be entitled to receive the notice on
paper, in a nonelectronic form (“Nonelectronic Notice”) which shall be sent to
the requesting party within five (5) days after receipt of the written request
for Nonelectronic Notice. Any party from time to time may change its address,
facsimile number, electronic mail address, or other information for the purpose
of notices to that party by giving written notice specifying such change to the
other party hereto.”





